Case: 16-17450     Date Filed: 07/28/2017   Page: 1 of 6


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17450
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:14-cv-02004-PGB-KRS

HRCC, LTD.,
a British Virgin Islands Corporation,

                                             Plaintiff-Counter Defendant-Appellant,

                                        versus

HARD ROCK CAFE INTERNATIONAL (USA), INC.,
a Florida Corporation,
HAMISH DODDS,
an individual,
MICHAEL BEACHAM,
an individual,

                                          Defendants-Counter Claimants-Appellees,

HARD ROCK LIMITED,
a Jersey Channel Islands Corporation, et al.,

                                                                         Defendants.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 28, 2017)
                Case: 16-17450      Date Filed: 07/28/2017   Page: 2 of 6


Before HULL, WILSON, and MARTIN, Circuit Judges.

PER CURIAM:

      HRCC, Ltd. appeals the district court’s grant of summary judgment in favor

of Hard Rock Café International (USA), Inc. (“Hard Rock”), Hamish Dodds, and

Michael Beacham (collectively, the “Hard Rock defendants”). After careful

review, we affirm the ruling of the district court.

                                           I.
      HRCC owned the license to operate a Hard Rock Café franchise in Nassau,

the Bahamas. After HRCC’s franchise agreement was terminated, it sued Hard

Rock, Dodds, and Beacham. 1 The subject of this appeal is Count One of that suit,

in which HRCC alleged the defendants violated the Florida Deceptive and Unfair

Trade Practices Act (the “Florida Act”), Fla. Stat. § 501.201.

      In their motion for summary judgment, the Hard Rock defendants made two

arguments about the damages element of HRCC’s claim under the Florida Act.

First, they argued HRCC’s consequential-damages theory did not comply with the

type of damages allowed under the Florida Act. They noted “claims [under the

Florida Act] are limited to recovery of ‘actual damages’—measured by the

difference in market value of the product or service in the condition in which it was

delivered according to the contract of the parties.” Second, they argued HRCC had


      1
          Dodds and Beacham were executives at Hard Rock.
                                             2
              Case: 16-17450      Date Filed: 07/28/2017   Page: 3 of 6


failed to point to any evidence of actual damages. HRCC did not respond to these

arguments in its opposition to the summary judgment motion.

      In granting summary judgment, the district court agreed that Florida courts

have limited damages under the Florida Act to “direct damages, not consequential

damages in the form of lost profits.” Citing from Rollins, Inc. v. Heller, 454 So.

2d 580 (Fla. 3d DCA 1984), the court said “actual damages” for the purposes of

the Florida Act are defined as:

      [T]he difference in the market value of the product or service in the
      condition in which it was delivered and its market value in the
      condition in which it should have been delivered according to the
      contract of the parties. A notable exception to the rule may exist
      when the product is rendered valueless as a result of the defect—then
      the purchase price is the appropriate measure of actual damages.

Id. at 585 (quotation omitted and alterations adopted). The court then explained

that HRCC was required to point to evidence that it suffered actual damages under

the Florida Act to survive summary judgment. The district court found HRCC

“[made] no attempt to clarify the issue of damages” in its response brief. It added

that its own review of the record did not reveal any evidence that would satisfy the

damages element of the Florida Act. The court therefore found HRCC failed to

give evidentiary support to an essential element of its claim. As a result, the

district court concluded the Hard Rock defendants were entitled to summary

judgment. HRCC timely appealed.



                                          3
              Case: 16-17450     Date Filed: 07/28/2017    Page: 4 of 6


                                         II.

      We review de novo a district court’s grant of summary judgment, “taking all

of the facts in the record and drawing all reasonable inferences in the light most

favorable to the non-moving party.” Peppers v. Cobb Cty., 835 F.3d 1289, 1295

(11th Cir. 2016). Summary judgment is proper where “a party [] fails to make a

showing sufficient to establish the existence of an element essential to that party’s

case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986).

                                         A.

      HRCC first argues the district court erred in applying the Rollins definition

of actual damages under the Florida Act. It says there are persuasive reasons to

believe the Florida Supreme Court would adopt a broader interpretation of actual

damages that is equivalent to compensatory damages.

      HRCC’s argument ignores that this Court has adopted the Rollins definition

of actual damages. See Carriuolo v. Gen. Motors Co., 823 F.3d 977, 986 (11th Cir.

2016). We are bound to follow prior panel precedent even when addressing state-

law issues, unless the state law changes or later state court or United States

Supreme Court decisions cast doubt on the prior panel’s interpretation of the state

law. See World Harvest Church, Inc. v. Guideone Mut. Ins. Co., 586 F.3d 950,

957 (11th Cir. 2009); Venn v. St. Paul Fire & Marine Ins. Co., 99 F.3d 1058, 1066

(11th Cir. 1996). HRCC does not point to any intervening changes in the law that


                                          4
               Case: 16-17450     Date Filed: 07/28/2017    Page: 5 of 6


would cast doubt on the validity of our interpretation of the Florida Act in

Carriuolo. We therefore conclude the district court applied the correct definition of

actual damages.

                                         B.

      HRCC next argues that its claim under the Florida Act should survive

summary judgment even under the Rollins definition of actual damages. As

mentioned earlier, HRCC did not argue the issue of actual damages and neither did

it point to evidence of actual damages in its response to the defendants’ summary-

judgment motion. In this appeal, HRCC makes arguments about actual damages

based on evidence in the record from below, but never cited to the district court

before that court entered judgment. HRCC asserts the district court was required

to review all of the evidence submitted by the parties with their summary-judgment

briefs, even if HRCC did not cite to that evidence in its brief opposing summary

judgment. However, we do not place this type of burden on district courts.

      “Presenting [] arguments in opposition to a motion for summary judgment is

the responsibility of the non-moving party, not the court.” Blue Cross & Blue

Shield of Ala. v. Weitz, 913 F.2d 1544, 1550 (11th Cir. 1990). Federal Rule of

Civil Procedure 56(c) requires parties to “cit[e] to particular parts of materials in

the record” and says “[t]he court need consider only the cited materials.” Fed. R.

Civ. P. 56(c)(1), (3). This rule was implemented so that a “court may decide a

                                           5
              Case: 16-17450    Date Filed: 07/28/2017   Page: 6 of 6


motion for summary judgment without undertaking an independent search of the

record.” Fed. R. Civ. P. 56(c)(3) advisory committee’s note to 2010 amendment.

The district court therefore made no error when it pointed to HRCC’s failure to cite

evidence in support of damages as the basis for entering summary judgment for the

defendants. See Celotex, 477 U.S. at 322, 106 S. Ct. at 2552; Dolphin LLC v.

WCI Cmtys, Inc., 715 F.3d 1243, 1250 (11th Cir. 2013) (per curiam) (holding a

plaintiff making a claim under the Florida Act must provide evidence of damages

to survive summary judgment).

      AFFIRMED.




                                         6